Name: 2001/107/EC: Commission Decision of 25 January 2001 deferring for certain transportable pressure equipment the date of implementation of Council Directive 1999/36/EC (Text with EEA relevance) (notified under document number C(2001) 139)
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  European Union law;  transport policy;  economic geography;  organisation of transport
 Date Published: 2001-02-09

 Avis juridique important|32001D01072001/107/EC: Commission Decision of 25 January 2001 deferring for certain transportable pressure equipment the date of implementation of Council Directive 1999/36/EC (Text with EEA relevance) (notified under document number C(2001) 139) Official Journal L 039 , 09/02/2001 P. 0043 - 0043Commission Decisionof 25 January 2001deferring for certain transportable pressure equipment the date of implementation of Council Directive 1999/36/EC(notified under document number C(2001) 139)(Text with EEA relevance)(2001/107/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/36/EC of 29 April 1999 on transportable pressure equipment(1), and in particular Article 17(2) thereof,Whereas:(1) There are no detailed technical specifications and adequate references to the relevant European standards have not been added to the Annexes to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road(2), as last amended by Directive of the European Parliament and of the Council 2000/61/EC(3), and to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(4), as last amended by Directive of the European Parliament and of the Council 2000/62/EC(5), for the pressure drums, cylinder racks and tanks referred to in Article 2 of Directive 1999/36/EC. Consequently, the date of implementation of the directive on this transportable pressure equipment should be deferred.(2) Article 18 of Directive 1999/36/EC provides that, during a transitional period of 24 months as from the implementation of this Directive, Member States must authorise the placing on the market and putting into service of transportable pressure equipment which complies with the regulations in force within their territory before 1 July 2001. Consequently, the date of expiry of that period should also be referred.(3) The measures provided for in this Decision are in line with the opinion of the Committee referred to in Article 15 of Directive 1999/36/EC,HAS ADOPTED THIS DECISION:Article 1Pursuant to Article 17(2) of Directive 1999/36/EC, the date of implementation of the said Directive is hereby deferred to 1 July 2003 for pressure drums, cylinder racks and tanks.Article 2Member States shall authorise the placing on the market and putting into service of the equipment referred to in Article 1 which complies with the regulations in force within their territory before 1 July 2003 until 24 months from that date and shall authorise the subsequent putting into service of such equipment placed on the market prior to that date.Article 3The Decision is addressed to the Member States.Done at Brussels, 25 January 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 138, 1.6.1999, p. 20.(2) OJ L 319, 12.12.1994, p. 7.(3) OJ L 279, 1.11.2000, p. 40.(4) OJ L 235, 17.9.1996, p. 25.(5) OJ L 279, 1.11.2000, p. 44.